                Case 19-10316-LSS             Doc 468       Filed 12/02/19       Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 7

BEAVEX HOLDING CORPORATION, et al.,                             Case No. 19-10316 (LSS)

                               Debtors.1                        Jointly Administered



                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON DECEMBER 5, 2019, AT 10:00 A.M. (EST)

I.        MATTERS WITH CERTIFICATE OF NO OBJECTION

     1.    First Interim Application of Bielli & Klauder, LLC for Compensation for Services
           Rendered and Reimbursement of Expenses as Counsel to the Successor Chapter 7
           Trustee, for the Period from July 26, 2019 through October 31, 2019 (Filed:
           11/14/2019; D.I. 461)

           Objection/Response Deadline: November 28, 2019, at 4:00 p.m.

           Objections/Responses Received: None.

           Related Documents:

                 A. [Proposed] Order Approving First Interim Application of Bielli & Klauder,
                    LLC for Compensation for Services Rendered and Reimbursement of
                    Expenses as Counsel to the Successor Chapter 7 Trustee, for the Period from
                    July 26, 2019 through October 31, 2019 (Filed: 11/14/2019; D.I. 461-3)

                 B. Certificate of No Response (Filed: 12/2/19; D.I. 466)

           Status:    A Certificate of No Response has been filed. The Court may enter the Order
                      as its earliest convenience.

     2.    First Interim Application of Miller Coffey Tate LLP for Compensation and for
           Reimbursement of Expenses as Accountants and Bankruptcy Consultants to the Trustee
           for the Period from July 23, 2019 through September 30, 2019 (Filed: 11/14/2019; D.I.
           462)


1
 The Debtors and the last four digits of their respective federal tax identification numbers are: BeavEx Holding
Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx Incorporated (7355); JNJW Enterprises, Inc. (4963);
and USXP, LLC (2997).
             Case 19-10316-LSS        Doc 468     Filed 12/02/19   Page 2 of 2



        Objection/Response Deadline: November 28, 2018, at 4:00 p.m.

        Objections/Responses Received: None.

        Related Documents:

             A. [Proposed] Order Allowing Miller Coffey Tate LLP Compensation for
                Services Rendered and Reimbursement of Expenses (Filed: 11/14/2019; D.I.
                462-1)

             B. Certificate of No Response (Filed: 12/2/19; D.I. 467)

        Status:   A Certificate of No Response has been filed. The Court may enter the Order
                  as its earliest convenience.


                                                  BIELLI & KLAUDER, LLC

Dated: December 2, 2019                           /s/ David M. Klauder
                                                  David M. Klauder (No. 5769)
                                                  1204 N. King Street
                                                  Wilmington, DE 19801
                                                  Phone: 302-803-4600
                                                  Fax: 302-397-2557
                                                  dklauder@bk-legal.com

                                                  Counsel to George L. Miller, Chapter 7
                                                  Trustee for the Bankruptcy Estates Beavex
                                                  Holding Corporation, et al.




                                              2
